Citation Nr: 1529773	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for missing teeth, to include as secondary to a service-connected jaw fracture.   

2. Entitlement to an increased (compensable) disability rating for residuals of jaw fracture.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the Board hearing, the Veteran testified that he is seeking compensation for four missing teeth and for dental treatment purposes.  A claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993); 38 C.F.R. § 17.161(c) (2014).  The issue of entitlement to service connection for missing teeth for treatment purposes has been raised by the record has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he has missing teeth secondary to a jaw fracture that occurred during service.   

The enlistment examination noted that teeth numbers 1,5 and 19 were absent.  During service, in April 1946, the Veteran was diagnosed with a fractured mandible.  The Veteran's separation examination reflects that teeth numbers 1,5 and 19 were noted as missing.  Current VA treatment records reflect that the Veteran's teeth are missing and are replaced by dentures.   

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).

The Veteran had a VA examination in December 2009.  The examination report noted that the claims file was not available for the examiner's review.  The examiner noted that the Veteran was missing all of his maxillary teeth and mandibular molars.  The missing teeth were replaced with dentures.  The examiner stated that the alveoloar bone loss appeared consistent with that expected when the natural teeth are lost and an individual has worn dentures for an extended period of time.  The examiner noted the Veteran's report that many of his teeth were lost after service.  The examiner opined that there was no way to determine whether the jaw fracture had any bearing on future tooth loss in the mandible.  The examiner noted that it could not be stated with certainty that the loss of maxillary teeth was associated with the fracture of the mandible.  

In April 2010, the VA examiner reviewed the claims file and furnished an addendum opinion.  The examiner noted that the Veteran was initially diagnosed with a simple fracture of the mandible, and this diagnosis was later changed to a compound fracture of the mandible.  The examiner opined that the Veteran's tooth loss is less likely than not related to a fracture of the jaw.  The opinion did not specifically address whether there was loss of the substance of the body of the maxilla or mandible as a result of the jaw fracture in service or whether the loss of teeth is due to loss of substance of body of maxilla or mandible.  

In March 2015, the Veteran submitted an opinion from a private dentist, Dr. R.B.  Dr. R.B. opined that the thickness of the mandible indicates severe atrophy, possibly associated with a fracture some time ago.  Dr. R.B. noted that the Veteran had continuing treatment for pain and loose dentures.  

The Board finds that a remand is warranted in order to have the dentist who previously examined the Veteran review the record and provide an addendum opinion.   The addendum opinion should consider the statement from Dr. R.B.  

The claim for service connection for a dental disability is "inextricably intertwined" with the issue of a TDIU, as the Veteran asserts that his inability to eat because of missing teeth affects his employability.  Accordingly, the disposition of the TDIU claim must be deferred pending additional development of the claim for a compensation for a dental disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).

A March 2011 rating decision denied an increased disability rating for residuals of jaw fracture.  In April 2011, the Veteran submitted a notice of disagreement with the denial of an increased rating for a jaw fracture.  A Statement of the Case has not been issued.  Therefore the Board is required to remand this issue to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case concerning the claim of entitlement to a higher rating for residuals of jaw fracture.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.

2.  Return the claims file to the dentist who provided the December 2009 and April 2010 examinations.  If that examiner is not available, another dentist should provide the opinion.  The entire claims file, including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that the claims folder was reviewed in conjunction with the examination.

A.  The examiner should provide an addendum opinion regarding the issue of service connection for loss of teeth. The examiner should address the following questions regarding the claimed condition:

(1) The examiner should determine whether the Veteran has loss of teeth due to loss of substance of body of maxilla or mandible.  If so, the examiner should identify the specific teeth affected. 

(2) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any loss of substance of body of maxilla or mandible is related to the Veteran's active duty service, to include the jaw fracture sustained during service.

In providing the opinion, the examiner should consider the March 2015 opinion from Dr. R.B. 

The examiner should provide a detailed rationale for the opinion.  If the opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided. 

3.  Thereafter, readjudicate the claims for service connection for a dental disability for compensation purposes and entitlement to a TDIU. If the benefits sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




